Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The trade names of claim 1 are improper (see MPEP 2173.05(u)) because a trade name identifies the source of a product not the product itself.
The tradenames of claim 2 are spelled incorrectly. See for instance the Eastman technical information brochure for Eastar 6763.
Applicant requires the ΔTg of the two polyesters be 100C or more in claim 1. Forloni 2019/0389188 (table 1) states Eastar GN001 has Tg of 780C. Given the accepted Tg of polyester “A” (Embrace LV) is 690C, Eastar GN001 would not provide applicant’s required ΔTg of at least 100C. Instead, the ΔTg would be only 90C. 




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schurr 2020/0282688.
Schurr exemplifies (#3 of table 3) a heat shrinkable bilayer film. Ply 1 has a thickness of 32µ and is a blend of 70% Embrace LV and 30% of TiO2 masterbatch. The masterbatch itself (paragraph 112,114) is 70% TiO2 and 30% PETG polyester. Therefore, Ply 1 is 70% Embrace LV, 9% PETG and 21% TiO2. Embrace LV is applicant’s preferred polyester “A” having a Tg of 690C (see page 14 line 1-3 of spec). 
The 70% Embrace LV is less than applicant’s 77% minimum. However, Schurr (paragraph 47) teaches the Embrace LV can makeup 60-95% of the ply.
The commercial source of the PETG in the cited example is not named.  However, Eastar 6763 PETG is mentioned earlier in the specification (paragraph 37). 
	It would have been obvious to increase the amount of Embrace LV to 77% and form the TiO2 masterbatch from Eastar 6763 PETG in the cited example. Such a ply would contain 77% Embrace LV, 6.9% Eastar6763 and 16.1% TiO2.
Eastar 6763 inherently has a Tg of 800C according to applicant (paragraph 16 of applicant’s spec) and the Upmold brochure.

	In regards to applicant’s dependent claim:
	The film may be used to wrap foodstuff containers (paragraph 66).

Applicant's arguments filed 11/23/22 have been fully considered but they are not persuasive. 
	Applicant’s DSC graph in the response of 11/23/22 is unreadable. The question to be answered is “At the time of applicant’s filing, was Eastar GN001 recognized as having a Tg of 780C (as reported by Forloni) or 800C as reported by applicant?”. 
	Applicant argues that Schurr is limited to having 70 or 73% of polyester A.
	This is unconvincing as Schurr (paragraph 47) teaches 60-95%.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/12/22